                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              CASE NO. 5:20-CV-00199-M

 KAREN L FAIRCLOTH,                )
                                   )
                                  Plaintiff,
                                   )
 V.                                )                                 ORDER
                                   )
 ANDREW SAUL, Commissioner of      )
 Social Security,                  )
                        Defendant. )

       This matter is before the court on the Memorandum and Recommendation (hereinafter

"M&R") of United States Magistrate Judge Robert B. Jones, Jr. [DE-28] to grant the Plaintiff' s

Motion for Judgment on the Pleadings [DE-23] , deny the Defendant' s Motion for Judgment on the

Pleadings [DE-26] , and remand the case to the Commissioner for further proceedings consistent

with the M&R. Neither party filed objections to the M&R and the deadline for doing so has

expired. The matter is ripe for ruling.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge' s report or specified proposed findings or recommendations

to which objection is made." Diamondv. Colonial Life & Accident Ins. Co., 416 F.3d 3 10, 315

(4th Cir. 2005) (emphasis, alteration, and quotations omitted); see 28 U .S.C . § 636(b). Absent

timely objection, "a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation."

Diamond, 416 F.3d at 315 (citation and quotations omitted).

       The court has reviewed the M&R and the record in this case and is satisfied that there is

no clear error on the face of the record. Accordingly, the court ADOPTS the M&R [DE-28] and

for the reasons state therein GRANTS the Plaintiff's Motion for Judgment on the Pleadings [DE-
23], DENIES the Defendant' s Motion for Judgment on the Pleadings [DE-26], and REMANDS

the case to the Commissioner for further proceedings consistent with the M&R.
                               ti;:'
       SO ORDERED this the _:J__ day of May, 2021.




                                             ;2,t._; l
                                            RICHARD E. MYERS II
                                                               lUr-4/~ :t
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                              2
